DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/1/2021 has been entered.  Claims 1-21 are pending in the application.  Claim 21 is new.  

Claim Objections
Claim 12 is objected to because of the following informalities:  
-Claim 12, lines 7-8: please correct “the longitudinal axis of the barrel body” to “the longitudinal axis of the syringe barrel”.
-Claim 12, line 13: please correct “the longitudinal axis of the barrel body” to “the longitudinal axis of the syringe barrel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kowan et al. (US Patent Application Publication No. 2004/0064101) in view of Spohn et al. (US Patent No. 8,439,876).
Regarding claim 1, Kowan discloses a syringe barrel (Fig. 18A) comprising: 
a barrel body (1400) having a passage extending along a longitudinal axis (see annotated Fig. 18A below) between a tip opening (not shown, extends above Fig. 18A) and a load opening (see annotated Fig. 18A below), the passage configured to permit a plunger (see annotated Fig. 18A below) to advance therethrough along the longitudinal axis for driving liquid through the tip opening (paragraph [0013]); and 
wherein the barrel body includes a base portion (Fig. 18A is a “rear portion” in paragraph [0137]) that is configured to operably engage an injection system (paragraph [0014]), the base portion having a body surface (shaded region, see annotated Fig. 18A below) that is shaped to form a light-propagating space (circled, see annotated Fig. 18A below) positioned along a first arcuate section (see annotated Fig. 18A below) of the body surface, wherein the light-propagating space (circled, see annotated Fig. 18A below) is recessed into the body surface (shaded region, see annotated Fig. 18A below) 
Spohn discloses a syringe barrel having a light propagating space (space for light propagation below 23a in Fig. 2A) positioned along a first arcuate section (22a) of the body surface (20) that does not extend entirely around the base portion (base of 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-propagating space and first arcuate section of Kowan to not extend entirely around the base portion in order to allow for additional light propagating spaces, which increases the ability to determine the exact positioning (configuration) of the syringe, rather than only whether or not the syringe is present (see Spohn col. 9 lines 13-49 and col. 10 lines 10-18).

    PNG
    media_image1.png
    609
    1003
    media_image1.png
    Greyscale


Regarding claim 2, modified Kowan discloses the syringe barrel of claim 1 substantially as claimed, wherein the light-propagating space includes a light-propagating recess (see annotated Fig. 18A above, light propagating space is a recess) defined between side surfaces recessed into the body surface (see annotated Fig. 18A above).

Regarding claim 3, modified Kowan discloses the syringe barrel of claim 2 substantially as claimed, wherein the base portion has a load edge (see annotated Fig. 18A above) that defines the load opening, the load edge having a reduced thickness along the light- propagating recess (see annotated Fig. 18A above), the light-propagating recess extending from the load edge to the reflective ramps (see annotated Fig. 18A above).

Regarding claim 4, modified Kowan discloses the syringe barrel of claim 3 substantially as claimed, wherein the body surface is an exterior surface (see annotated Fig. 18A above).

Regarding claim 5, modified Kowan discloses the syringe barrel of claim 1 substantially as claimed, wherein the base portion includes a base wall (see annotated Fig. 18A above) that has the body surface and a load edge (see annotated Fig. 18A above) that defines the load opening (see annotated Fig. 18A above), the base portion being incapable of having an appreciable amount of electromagnetic radiation with a detectable wavelength propagate from the load edge through the base wall to the reflective ramps (paragraphs [0009] and [0137]).

Regarding claim 6, modified Kowan, in the embodiment of Fig. 18A, discloses the invention substantially as claimed for the syringe barrel of claim 5. However, Kowan, in the embodiment of Fig. 18A, fails to explicitly disclose that the base portion is incapable of having the appreciable amount of electromagnetic radiation with the detectable wavelength propagate from the load edge through the base wall to the reflective ramps because of at least one of the following: (a) the base portion is shaped from an opaque material; (b) the body surface of the base portion is coated with an opaque material; or (c) the base portion includes discontinuities therein that scatter the electromagnetic radiation.
Kowan does, however, disclose that it is known for syringes to be fabricated from opaque materials (paragraph [0002]). Therefore, it would have been obvious to a 

Regarding claim 7, modified Kowan discloses the syringe barrel of claim 1 substantially as claimed, wherein the light-propagating space (see annotated Fig. 18A below) is defined by at least first and second levels (see annotated Fig. 18A below) of the body surface.

    PNG
    media_image2.png
    614
    829
    media_image2.png
    Greyscale


Regarding claim 8, modified Kowan discloses the invention substantially as claimed for the syringe barrel of claim 1, wherein the light-propagating space is a first light-propagating space and the reflective ramps are first reflective ramps (Fig. 18A), the ramps having predetermined sizes and portions to reflect light signals radially away from the body (paragraph [0137]). Kowan fails to explicitly disclose the barrel body being shaped to form a second light-propagating space positioned along a second arcuate section of the body surface and is defined by second reflective ramps of the body surface.
Spohn discloses a syringe barrel having spaces for light propagation wherein there is a first space (see annotated Fig. 2A below) positioned along a first arcuate section (22a) and a reflective surface which is a first reflective surface (23a), the syringe barrel body being shaped to form a second space for light propagation (see annotated Fig. 2A below) positioned along a second arcuate section (22b) of the body surface and is defined by a second reflective surface (23b) of the body surface. 

    PNG
    media_image3.png
    822
    663
    media_image3.png
    Greyscale


Regarding claim 9, modified Kowan discloses the invention substantially as claimed for the syringe barrel of claim 8. However, Kowan fails to explicitly disclose 
Spohn further discloses the first and second spaces for light propagation are located on opposite sides of the barrel body or on opposite sides of the wall of the barrel body (see annotated Fig. 2A above). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ramps and circumferentially extending light-propagating space of Kowan by dividing them into opposing first and second light propagating spaces and ramps, as suggested by Spohn, in order to increase the ability to determine the exact positioning (configuration) of the syringe, rather than only whether or not the syringe is present (see Spohn col. 9 lines 13-49 and 10 lines 10-18).

Regarding claim 10, modified Kowan discloses the invention substantially as claimed for the syringe barrel of claim 1, wherein the barrel body also includes a main portion (not shown, extends above Fig. 18A). However, Kowan fails to disclose the main portion and the base portion being discrete elements that are attached to each other to form the barrel body.
Spohn discloses a syringe (Fig. 7D) wherein the barrel body also includes a main portion (700), the main portion (700) and base portion (480) being discrete elements that are attached to each other to form the barrel body (Fig. 7D, col. 11 lines 45-65). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel body of Kowan with the discrete main and base portions of Spohn in order to use syringes not 

Regarding claim 11, modified Kowan discloses the invention substantially as claimed for the syringe barrel of claim 10. However, Kowan fails to disclose that one of the main portion or the base portion has an edge channel that extends circumferentially around the longitudinal axis and opens in a direction along the longitudinal axis, the edge channel being defined between an inner wall and an outer wall; and the other of the main portion or the base portion having an edge track that extends circumferentially around the longitudinal axis, the edge track configured to be received within the edge channel and threadably engage each other such that the edge track is secured between the inner wall and the outer wall that define the edge channel.
Spohn discloses that one of the main portion (700) or the base portion (480) has an edge channel (482a-b) that extends circumferentially around the longitudinal axis and opens in a direction along the longitudinal axis (Fig. 7D), the edge channel being defined between an inner wall and an outer wall (Fig. 7D, col. 11 lines 45-65); and the other of the main portion (700) or the base portion (480) having an edge track (822a-b) that extends circumferentially around the longitudinal axis (Fig. 7D), the edge track configured to be received within the edge channel and threadably engage each other such that the edge track is secured between the inner wall and the outer wall that define the edge channel (Fig. 7D, col. 11 lines 45-65). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of 

Regarding claim 12, Kowan discloses a syringe-confirmation assembly (Fig. 18A) comprising: 
a syringe barrel (1400) having a passage extending along a longitudinal axis (see first annotated Fig. 18A above) between a tip opening (not shown, extends above Fig, 18A) and a load opening (see first annotated Fig. 18A above), the passage configured to permit a plunger (see first annotated Fig, 18A above) to advance therethrough along the longitudinal axis for driving liquid through the tip opening (paragraph [0013]), wherein the syringe barrel includes a base portion (see first annotated Fig. 18A above) that is configured to operably engage an injection system (paragraph [0014]), the base portion having a body surface (see first annotated Fig. 18A above) that is shaped to form a light-propagating space (circled, see first annotated Fig. 18A above) alongside the base portion, wherein the light-propagating space (circled, see first annotated Fig. 18A above) is recessed into the body surface toward the longitudinal axis of the barrel body (see first annotated Fig. 18A above); and 
a light source (1420) configured to generate light (paragraph [0137]), the light source being positioned to direct light through the light-propagating space alongside the body surface (see first annotated Fig. 18A above, paragraph [0137]), wherein the base 
Spohn discloses a syringe barrel having a light reflecting sensor/mirror configuration (see generally at mirror 23a with photodiode 130a of Fig. 2A) positioned along a first arcuate section (section of circumference of 20 shown generally along 22a) of the body surface (20) that does not extend entirely around the base portion (base of 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ramps and first arcuate section of Kowan to not extend entirely around the base portion in order to allow for additional light propagating spaces, which increases the ability to determine the exact positioning (configuration) of the syringe, rather than only whether or not the syringe is present (see Spohn col. 9 lines 13-49 and 10 lines 10-18).

Regarding claim 13, modified Kowan discloses the syringe-confirmation assembly of claim 12 substantially as claimed, wherein the light comprises 

Regarding claim 14, modified Kowan discloses the invention substantially as claimed for the syringe-confirmation assembly of claim 12, wherein the light-propagating space includes a light propagating recess that is defined between side surfaces (see first annotated Fig. 18A of Kowan above) formed into the body surface. However, Kowan fails to disclose that the side surfaces partially oppose each other with the light-propagating space therebetween.
Spohn discloses a syringe-confirmation assembly (Fig. 2A) wherein reflective surfaces (23a-b) are provided on side surfaces (22a-b) that partially oppose each other (Fig. 2A). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kowan by dividing the circumferential light-propagating space into two light-propagating spaces separated by opposing side surfaces in order to allow for additional light propagating spaces, which increases the ability to determine the exact positioning (configuration) of the syringe, rather than only whether or not the syringe is present (see Spohn col. 9 lines 13-49 and 10 lines 10-18).

Regarding claim 15, modified Kowan discloses the syringe-confirmation assembly of claim 12 substantially as claimed, wherein the base portion has a load edge (see first annotated Fig. 18A above) that defines the load opening (see first 

Regarding claim 16, modified Kowan discloses the syringe-confirmation assembly of claim 12 substantially as claimed, wherein the light- propagating space is defined by at least first and second levels of the body surface (see second annotated Fig, 18A above).

Regarding claim 17, modified Kowan discloses the syringe-confirmation assembly of claim 12 substantially as claimed, wherein the base portion includes a base wall (see first annotated Fig. 18A above) that has the body surface and a load edge (see first annotated Fig. 18A above) that defines the load opening (see first annotated Fig. 18A above), the base portion being incapable of having an appreciable amount of electromagnetic radiation with a detectable wavelength propagate from the load edge through the base wall to the reflective ramps (paragraphs [0009] and [0137]).

Regarding claim 18, modified Kowan, in the embodiment of Figure 18A, discloses the invention substantially as claimed for the syringe-confirmation assembly of claim 17. However, Kowan, in the embodiment of Fig. 18A, fails to explicitly disclose that the base portion is incapable of having the appreciable amount of electromagnetic radiation with the detectable wavelength propagate from the load edge through the base wall to the reflective ramps because of at least one of the following: (a) the base portion is shaped from an opaque material; (b) the body surface of the base 
Kowan does, however, disclose that it is known for syringes to be fabricated from opaque materials (paragraph [0002]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base portion of the embodiment of Kowan Fig. 18A by fabricating the base portion from an opaque material because many contrast media injectors utilize a light reflecting/refracting capability in communication with a sensor. Using an opaque material for such systems, as is cited in Kowan (paragraph [0002]), would reflect/refract more light than a transparent or translucent material, providing for a more accurate sensor reading. Additionally, Kowan, in the embodiment of Figure 2F, discloses a syringe barrel having a base portion incapable of having an appreciable amount of electromagnetic radiation propagate through the base wall because the body surface of the base portion is coated with an opaque material (shields 160, paragraph [0095]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the body surface of the embodiment of Kowan Fig. 18A to be coated with an opaque material based on the disclosure of Kowan in the embodiment of Figure 2F because the use of an opaque, reflective material ensures that light is propagated axially in an efficient manner (paragraph [0095]).

Regarding claim 19, modified Kowan discloses the invention substantially as claimed for the syringe-confirmation assembly of claim 12, wherein the light-
Spohn discloses a syringe barrel having spaces for light propagation wherein there is a first space (see annotated Fig. 2A of Spohn above) and a reflective surface which is a first reflective surface (23a), the syringe barrel being shaped to form a second space for light propagation (see annotated Fig. 2A of Spohn above) that extends to a second reflective surface (23b) positioned along a second arcuate section (section of circumference of 20 shown generally along 22b) of the base portion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ramps and circumferentially extending light-propagating space of Kowan by dividing them into opposing first and second light propagating spaces and ramps, as suggested by Spohn, in order to increase the ability to determine the exact positioning (configuration) of the syringe, rather than only whether or not the syringe is present (see Spohn col. 9 lines 13-49 and 10 lines 10-18).

Regarding claim 20, modified Kowan discloses the invention substantially as claimed for the syringe-confirmation assembly of claim 12, wherein the syringe barrel also includes a main portion (not shown, extends above Fig. 18A). However, 
Spohn discloses a syringe (Fig. 7D) wherein the syringe barrel also includes a main portion (700), the main portion (700) and base portion (480) being discrete elements that are attached to each other to form the syringe barrel (Fig. 7D, col. 11 lines 45-65). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel body of Kowan with the discrete main and base portions of Spohn in order to use syringes not suitable for direct attachment to an injector device (Spohn col. 12 lines 3-20). Having a separable base portion would act as an adaptor being able to fit different configurations of syringes into the same injection system.

Regarding claim 21, modified Kowan discloses the syringe barrel of claim 1 substantially as claimed, wherein the light-propagating space does not extend radially outward from an outer surface of the body surface or the base portion (see first annotated Fig. 18A above). 

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Applicant argues that Kowan as modified by Spohn fails to disclose the new limitation of amended claim 1 which states “the light-propagating space is recessed into the body surface toward the longitudinal axis of the barrel body” because Spohn 
The Applicant also argues that modified Kowan fails to disclose the limitations of claims 2 and 3.  However, as described above, modified Kowan discloses these limitations.  The light propagating space/ramps and every structure below the triangular winged portion of the syringe base, including the side surfaces, shown in Fig. 18A of Kowan is shown as being recessed into the body surface. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783